62 F.3d 1414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen L. KISH, Plaintiff-Appellant,v.NORTH CAROLINA INDUSTRIAL COMMISSION;  Robert W. Fisher,Secretary, North Carolina Industrial Commission;  DianeSellers, Chief Deputy Commissioner, North CarolinaIndustrial Commission;  State of North Carolina;  Meiwa USA,Incorporated;  Underwriters Adjusting Company, c/o TokioFire and Marine, Defendants-Appellees.
No. 95-1934.
United States Court of Appeals, Fourth Circuit.
Submitted July 18, 1995.Decided Aug. 9, 1995.

Stephen L. Kish, Appellant Pro Se.  James Peeler Smith, Assistant Attorney General, Raleigh, NC;  Kari Lynn Russwurm, CRANFILL, SUMNER & HARTZOG, Raleigh, NC, for Appellees.
Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Kish v. North Carolina Industrial Comm'n, No. CA-93-79-3-MU (W.D.N.C. Mar. 31, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED